UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DAVID FINCHUM,
                                Petitioner,
                                                                      19-CV-11523 (CM)
                    -against-
                                                                   ORDER OF DISMISSAL
LEROY FIELDS, Superintendent, Fishkill
Correctional Facility, N.Y.S. DOCCS,
                                Respondent.

COLLEEN McMAHON, Chief United States District Judge:

         Petitioner David Finchum, previously incarcerated in Fishkill Correctional Facility,

brought this pro se petition for a writ of habeas corpus, under 28 U.S.C. § 2241. Petitioner paid

the $5.00 filing fee to file this action. 1 The Court denies the petition for the reasons set forth

below.

                                    STANDARD OF REVIEW

         The Court may entertain a petition for a writ of habeas corpus from a person in custody

challenging the legality of his detention on the ground that “[h]e is in custody in violation of the

Constitution or laws or treaties of the United States.” 28 U.S.C. § 2241(c)(3). The Court has the

authority to review the petition and “award the writ or issue an order directing the respondent to

show cause why the writ should not be granted, unless it appears from the application that the

applicant or person detained is not entitled [to such relief].” 28 U.S.C. § 2243. The Court is

obliged, however, to construe pro se pleadings liberally and interpret them “to raise the strongest

arguments they suggest.” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir.


         1
          By order dated December 17, 2109, Petitioner was directed to either pay the $5.00 filing
fee, or to request authorization to proceed in forma pauperis (IFP), that is, without prepayment of
fees, submit a signed IFP application. (ECF No. 3.) Petitioner paid the $5.00 filing fee on
January 16, 2020.
2006) (internal quotation marks and citations omitted); see Green v. United States, 260 F.3d 78,

83 (2d Cir. 2001). Nevertheless, a pro se litigant is not exempt “from compliance with relevant

rules of procedural and substantive law.” Triestman, 470 F.3d at 477 (quoting Traguth v. Zuck,

710 F.2d 90, 95 (2d Cir. 1983)).

                                        BACKGROUND

        Petitioner David Finchum brought this writ of habeas corpus pursuant to 28 U.S.C.

§ 2241, seeking to be released from custody. Petitioner was adjudicated a level three sex

offender, as a result of his being convicted in New York State Supreme Court, New York County,

of criminal sexual act in the first degree and aggravated sexual abuse in the first degree. (ECF

No. 1 at 3, 4.)

        Although he had reached his maximum sentence expiration date on January 30, 2019, and

he was entitled to be placed on post-release supervision, he asserts that he was being illegally

held in Fishkill Correctional Facility. Petitioner opines that the New York State Department of

Corrections and Community Supervision (DOCCS) had extended his sentence, without due

process of law, because they were unable to find an approved residence for him. He brought this

petition seeking to be immediately released to a shelter.

        On January 16, 2020, Petitioner filed a letter advising the Court that he had been released

from Fishkill Correctional Facility, that he was residing in the Schwartz Assessment Men’s

Shelter on Ward’s Island, and that he still wished to pursue this case. (ECF No. 4.) On January

21, 2020, Petitioner filed a change of address form, noting the address for the Schwartz

Assessment Shelter. (ECF No. 5.). On January 29, 2020, Plaintiff filed another change of address

form, advising the Court that he now resides in the HELP USA Men’s Shelter in New York, New

York. (ECF No. 6.)



                                                 2
                                           DISCUSSION

       In light of the information Petitioner provided to the Court, the petition is moot. Article

III, Section 2, of the Constitution allows federal courts to hear only “cases” or “controversies.”

U.S. Const. art. III, § 2, cl. 1; see Arizonans for Official English v. Arizona, 520 U.S. 43, 64

(1997). Mootness has been described as “‘the doctrine of standing set in a time frame: The

requisite personal interest that must exist at the commencement of the litigation (standing) must

continue throughout its existence (mootness).’” See id at 68 n.22 (quoting United States Parole

Comm’n v. Geraghty, 445 U.S. 388, 397 (1980))

       “While the standing doctrine evaluates this personal stake as of the outset of the

litigation, the mootness doctrine ensures that the litigant’s interest in the outcome continues to

exist throughout the life of the lawsuit.” Cook v. Colgate Univ., 992 F.2d 17, 19 (2d Cir. 1993).

“[A] case that is ‘live’ at the outset may become moot ‘when it becomes impossible for the

courts, through the exercise of their remedial powers, to do anything to redress the injury.’” Id.

(quoting Alexander v. Yale Univ., 631 F.2d 178, 183 (2d Cir. 1980)). For example, “[a] § 2241

challenge to conditions of confinement will be considered moot where the petitioner has been

transferred to a different facility.” Razzoli v. Strada, No. 10-CV-4802, 2013 WL 837277, at *2

(E.D.N.Y. Mar. 6, 2013) (citing Thompson v. Choinski, 525 F.3d 205, 209 (2d Cir. 2008)).

       Petitioner was incarcerated at Fishkill Correctional Facility when he filed this petition.

He brought this petition seeking to be released to a shelter. Petitioner informed the Court, in

writing, that he now resides in a shelter. Therefore, the petition is moot, and the Court denies the

petition without prejudice.




                                                  3
                                          CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Petitioner and note service

on the docket. The petition for a writ of habeas corpus, filed under 28 U.S.C. § 2241, is denied

as moot. 2

         Because the petition makes no substantial showing of a denial of a constitutional right, a

certificate of appealability will not issue. See 28 U.S.C. § 2253.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:       February 18, 2020
             New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




         2
          If Petitioner wishes to pursue a claim for monetary damages for wrongful imprisonment
beyond his release date, he may file a new civil action in this Court. Petitioner is advised that any
new action he files must be accompanied by either the $400.00 in filing fees required to file a
civil action in this Court or a completed and signed request to proceed IFP. If Petitioner needs
legal advice related to this matter, he may contact the New York Legal Assistance Group’s Legal
Clinic for Pro Se Litigants in the Southern District of New York, which is a free legal clinic staffed
by attorneys and paralegals to assist those who are representing themselves in civil lawsuits in this
Court. A copy of the flyer with details of the clinic is attached to this order.

                                                  4
                                     Since 1990, NYLAG has provided free civil legal services
                                     to New Yorkers who cannot afford private attorneys.



    Free Legal Assistance for Self-Represented
      Civil Litigants in Federal District Court
           in Manhattan and White Plains
The NYLAG Legal Clinic for Pro Se
Litigants in the Southern District of New
York is a free legal clinic staffed by
attorneys and paralegals to assist those who                    Thurgood Marshall
are representing themselves or planning to                      United States Courthouse
represent themselves in civil lawsuits in the                   Room LL22
Southern District of New York. The clinic,                      40 Centre Street
which is not part of or run by the court,                       New York, NY 10007
assists litigants with federal civil cases                      (212) 659 6190
including cases involving civil rights,
employment discrimination, labor law,                           Open weekdays
social security benefits, foreclosure and tax.                  10 a.m. - 4 p.m.
The clinic cannot assist individuals while                      Closed on federal and court holidays
they are incarcerated, but can provide
assistance to litigants once they are                                ——————————————
released from custody.

To make an appointment for a                                    The Hon. Charles L. Brieant Jr.
consultation, call (212) 659-6190 or come                       Federal Building and Courthouse
by either clinic during office hours. Please                    300 Quarropas St
note that a government-issued photo ID is                       White Plains, NY 10601
required to enter either building.                              (212) 659 6190

The clinic offers in-person                                                Open Wednesday
appointments only. The clinic does                                           12 p.m. - 4 p.m.
not offer assistance over the phone                                Closed on federal and court holidays
or by email.




Disclaimer: The information contained herein is for informational purposes only and is not legal
advice or a substitute for legal counsel, nor does it constitute advertising or a solicitation.
